Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “image forming unit” in claims 1-14 and 20-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “image forming unit” is being interpreted to cover the corresponding structure described in the specification in each embodiment (see at least par. 50, 97, 239-243).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Reasons for Allowance

Referring to claims 1-21, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the first transceiver performs duplex communication with the primary CPU to send and receive data other than the diagnostic data, and the second transceiver sends the diagnostic data to the diagnostic server without relaying via the primary CPU.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of document(s) cited in the IDS, so an explanation of relevance is made by the Examiner below.
It is noted that the document(s) cited in the IDS are also cited in US Patent Applications 17/023803 and 17/010718. 
The relevance of Tanaka et al (US 2009/0316173 A1), Koide (US 2005/0254864 A1), Hama et al (US 2005/0030562 A1), and Etou (US 2018/0173148 A1) is found in the Office Action in corresponding US. Patent Application No. 17/023,803 mailed June 3, 2021, which is cited in the IDS and made of record in this application.
Fukuoka et al (US 20190056899 A1) disclose an information processing apparatus that includes a first controller for performing processing dependent on hardware function and a second controller connected to the first controller via a general-purpose communication path for performing hardware independent processing. Each controller transmits control information used for controlling hardware to a counterpart controller via the communication path while varying a transmission interval in accordance with a type of the control information.

Kinoda et al (US 20140307278 A1) disclose a controller is configured to control operation of an electronic device having multiple loads, a first load and a second load 

Wang (US 20140078552 A1) discloses communication interfaces configured to connect a controller in an image forming apparatus and establish an information communication path between a first control unit and the controller, storage units and the communication interfaces being arranged corresponding to each other, a detection unit connected with each communication interface, the first control unit and a second control unit being respectively connected with each storage unit and the detection unit. The communication configuration improves task execution by the image forming apparatus.

Nemoto (US 20120069398 A1) discloses a print-data generating device connected to the printing device via a first transmission path and a second transmission path, which transfer speed is faster than that of the first transmission path. A communication unit of the print-data generating unit and a communication unit of the printing device transmit to and receive from each other the image data and specific control information that affects the transfer of the image data via the second transmission path, and control information other than the specific control information via the first transmission path.

Maruta et al (US 5138376 A) disclose a control system having a master control unit and a plurality of subsidiary control units respectively in control of the individual functional modules wherein each of the plurality of subsidiary control units operates principally under the control of the master control unit through a communication network of the common interface bus type but is operable independently of the master control unit when required or preferred by the subsidiary control unit per se.

The other cited references are general background references involving various controller configurations for operations and communication, different types of data transmission paths, pre-compressed and compressed data transmission, transmission and storage of data, analysis of sensed data, transmission of signals to a CPU and error detection, storage and management of device error information, setting and adjustment of image forming modes, judging abnormal image forming apparatus operation and failure analysis / failure prediction, and communication paths for firmware updates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
10 September 2021